Citation Nr: 1631622	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

In May 2014, the Board reopened the Veteran's claim for service connection for bilateral hearing loss, and remanded the claim for additional development; the claim has now returned for further appellate review.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's claim for service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his military service.  The Board notes that the Veteran was granted service connection for tinnitus in April 2007.  During his June 2012 hearing, he stated that, during service, he worked on tanks and M-88 tracked vehicle recovery equipment.  June 2012 Hearing Transcript, pg. 3.  Hazardous noise exposure included exhaust and engine noises.  He stated that the engines would sometimes backfire.  Id. at 4.  He stated that, at the end of the day, he would still hear engine noises.  Id.  He also reported being around tanks when they were on the firing range, and that he was not afforded hearing protection.  He stated that, after he left service, he worked at a power plant and in pipeline construction; he stated that his particular duties did not expose him to loud noises.  Id. at 6-9.  He then went back to work as a tank mechanic for the Army, but he was issued hearing protection at that time.  Concerning the onset of his symptoms, he stated that his wife started noticing his problems first, and that he remembered having trouble understanding speech roughly two to three years after service.  Id. at 9-10.

The Veteran's DD Form 214 confirms that his military occupational specialty was track vehicle mechanic.  The Board also notes that he is competent to report in-service noise exposure, that he experienced hearing difficulties in service, and that he has experienced hearing difficulties since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds his reports of in-service noise exposure to be credible as such are consistent with the type and circumstances of his military service, to include his duties as track vehicle mechanic.  38 U.S.C.A. § 1154(a) (West 2014).  In June 2012, the Veteran submitted a statement from his wife.  She said she started to notice his hearing difficulties during service, and that he would often misunderstand people or would have to ask people to repeat themselves.  She also reported that his hearing progressively worsened over the years.  Similar to the Veteran's lay statements, his wife is also competent to report her observations of his hearing difficulties from when he was in service to the present.  See Layno, 6 Vet. App. at 470.  Moreover, the Board finds no reason to question her credibility with regard to her observations.

Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his and his wife's lay statements concerning the onset, nature, and progression of his bilateral hearing are both competent and credible lay evidence of such.

The Board further finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, an October 2014 VA audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
65
60
70
70
LEFT
15
50
60
70
70

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 80 percent in the both ears.  Therefore, the remaining inquiry is whether his bilateral hearing loss is related to his in-service noise exposure.

Review of the Veteran's active duty service treatment records reveals two audiograms.  In this regard, the Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO).  Since the Veteran's in-service audiogram were completed before November 1, 1967, the Board has converted his puretone threshold result from ASA standards to ISO standards to facilitate its analysis.  The ASA is listed first, and the ISO equivalent is listed in parenthesis.

His November 1961 entrance examination indicates that an audiogram was not performed.  Overall, the examiner found no defects noted upon examination.

A November 1963 reenlistment examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
-
10 (15)
LEFT
0 (15)
0 (10)
10 (20)
-
10 (15)

The Veteran's September 1966 discharge examination revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
50 (55)
LEFT
10 (25)
10 (20)
10 (20)
-
20 (25)

After the Veteran's discharge from active duty, he underwent a Reserves Induction examination in February 1974.  At that time, his puretone thresholds were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

In connection with his petition to reopen, the Veteran submitted an October 2006 private opinion from Dr. C.C.  The doctor opined that his bilateral hearing loss was more likely than not related to his in-service noise exposure.  The doctor noted that the hearing loss was often the result of acoustic trauma and that he had not suffered from any disease severe enough to cause hearing loss.  Thus, the examiner found that it was likely that his bilateral hearing loss was due to his in-service acoustic trauma, including his duties training with heavy artillery from 1961 to 1966.

In December 2006, the Veteran underwent a VA examination.  During the examination, he stated that routinely exposed to tank engines without mufflers and that he was not afforded hearing protection during service.  The Veteran also reported his post-service work history, including his work at the power plant and his civilian work as a mechanic for the Army.  At that time, no opinion was provided as to the etiology of the Veteran's bilateral hearing loss.  

In a March 2007 addendum opinion, the December 2006 VA examiner opined that the Veteran's bilateral hearing loss was not the result of his noise exposure during his active duty service.  The examiner noted that his November 1963 audiogram demonstrated normal hearing acuity at that time, as well as his September 1966 audiogram that only showed hearing loss at 4000 Hertz in the right ear.  Finally, the examiner noted that his hearing during the February 1974 examination was normal.  The examiner reasoned that the Veteran's hearing was still within normal limits eight years after his separation from active duty and there was no hearing loss disability at the time of his separation.

In April 2011, VA received another opinion from Dr. C.C. who stated that, as a result of the Veteran's duties as a tank mechanic, including working on tank engines from November 1961 to November 1966, he developed both tinnitus and bilateral hearing loss.

In August 2014, the Veteran submitted another opinion from Dr. C.C.  Similar to the October 2006 opinion, the doctor opined that the Veteran's bilateral hearing loss was due to his in-service noise exposure.  The doctor noted that the hearing loss was often the result of acoustic trauma and that he had not suffered from any disease severe enough to cause hearing loss.  Thus, the examiner found that it was likely that his bilateral hearing loss was due to the acoustic trauma he sustained in service, including his duties training with heavy artillery from 1961 to 1966.

In October 2014, the Veteran underwent another VA examination.  Concerning the etiology of the Veteran's hearing loss disability, the examiner noted that his hearing was normal in 1961 and normal in 1974.  The examiner determined that his hearing appeared to have declined during his reserve time and/or civil service employment.  Thus, the examiner concluded that the Veteran's hearing loss was more likely due to his time in the reserves and/or his civil service employment.

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  Initially, concerning the March 2007 and October 2014 opinion, the Board affords them little probative value because they merely relied on the fact that his hearing was within normal limits in February 1974 to conclude that the Veteran's currently bilateral hearing loss is not related to his military noise exposure.  Moreover, the opinions fail to discuss the puretone threshold shifts at 500, 1000, and 4000 Hertz in both ears between his November 1963 examination and his September 1966 examinations; in fact, at the September 1966 examination, the Veteran showed some level of hearing loss at 500 and 4000 in both ears when the results are converted from ASA to ISO standards; and that the Veteran's right ear hearing loss in December 1966 met VA definition of a chronic hearing loss disability.  See Hensley, supra; Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value); 38 C.F.R. § 3.385.  The opinions also fail to reflect consideration of the Veteran and his wife's lay statements concerning his in-service symptomatology, including hearing difficulties during service, and his symptoms following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board finds that the lay statements from the Veteran and his wife concerning the onset and continuity of his symptoms during and following his period of active duty are both competent and credible evidence of such.  Additionally, the Board finds that Dr. C.C.'s opinions also support the Veteran's claim.  It is clear that the audiologist relied on the Veteran's lay statements concerning his in-service noise exposure.  While Dr. C.C. has not specifically addressed the Veteran's February 1974 examination results, he nevertheless reasoned that, because he did not suffer from any diseases that would cause hearing loss, it was more likely than not that his hearing loss was due to acoustic trauma such as training with heavy artillery.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given the facts of this case, and after resolving all reasonable doubt in his favor, the evidence of record supports a finding that the Veteran's bilateral hearing loss disability was due to in-service noise exposure.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


